Exhibit Consent of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of The Savannah Bancorp, Inc. We hereby consent to the incorporation by reference in the Registration Statements on FormS-3 (No. 333-163210),Form S-3 (No. 333-146547) and Form S-8 (No. 333-69175) of The Savannah Bancorp, Inc. of our report dated March 15, 2010, relating to the consolidated financial statements as of December 31, 2009 and for the three years then ended, which appear in the Annual Report to Shareholders, which is incorporated by reference in this Annual Report on Form 10-K. /s/ Mauldin & Jenkins, LLC Albany,
